Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 1 June 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest friend.
Boston 1. June 1806

I expected to have this letter from Quincy, where it was my intention to have gone yesterday in the Stage— But it was to have called for me at Whitcomb’s where I still lodge, and by some mistake went away and left me. It was the cause of no small disappointment, as I had flattered myself with seeing our two darlings, for whom I had got a little book and a toy to give them from their Mama— But you know my Patience under disappointments, and will see that I soon made up my mind to wait another week— I must tell you however that I heard from them yesterday, by Mr: Smith’s two Sons Isaac and Thomas who returned after spending the Election week there— They are both well.
By the way, you may perhaps, if you look into the Boston Newspapers, meet a paragraph which without explanation may give you uneasiness; you will see they announce the death, at Quincy, of Mrs: Ann Adams, wife of Mr Thomas Adams, aged 30.— This Mr. Thomas Adams, is a brother of the Deacon, and his wife died after a long illness— But from the similarity of the names a report has been current all over this town, among our acquaintance, that it was my brother’s wife— Though she was here Wednesday and Thursday, and though the death was announced as of Tuesday— I hope this letter will reach you before you meet with the newspaper, and will prevent your having any apprehensions, on account of Sister T. B. who is very well.
I came into Boston Monday morning and have spent the week here— My present expectation is to have a chamber and lodge during the Summer Months at Dr: Waterhouse’s in Cambridge— Next Tuesday Week is the time which I expect will be fixed for my introduction to Office— Untill then I shall remain principally in this Town.
It has been a week full of noise and bustle— Being what we call Election week— The character of which you will remember— The Legislature met on Wednesday— The number of members in the house of Representatives is upwards of four hundred and sixty— And nearly double the number which has heretofore been usual— The democrats have a majority of about fifty Members, and Mr: Morton was of course chosen Speaker— In the Senate the numbers are more equally divided; there were thirty nine members chosen, of whom nineteen are federalists and twenty democrats— They have found it impossible as yet to choose a President, the votes being divided between Mr: Otis and Mr: Bacon, a Man once known At Washington— They have however made him preside as the eldest Member, and have filled up the vacancy of a member, which will give them a decided Majority— We are still uncertain who will be the Governor— There is a majority of some hundred votes in favour of Mr: Strong; but the two houses are the judges of the returns, and have the power to throw out all the votes not regularly return’d— It is supposed that a sufficient number of the federal votes will be rejected, to take off the majority, and then the choice will be made by the Legislature— In that case there is no doubt but Mr. Sullivan will be chosen.
I now enclose you a deed, for you to sign and seal in the presence of two witnesses— You will observe that I must sign just before the first of the two seals, and you must contrive to put your name before the second— There must also be space left for the names to the witnesses of my signing— I have placed a couple of hooks on the deed itself to shew where this must be done— The names of the Witnesses must all stand at the left of the hooks, and our names immediately before the seals.— There is but a small space for the purpose, but you will be able to crowd it in— It must also be acknowledged, before some Justice of the Peace— I presume Dr: Thornton will be kind enough to call on you, if requested and take the acknowledgment— The form of doing this is only for you to shew him the deed, and tell him that you acknowledge it for your deed, upon which he has only to sign the certificate at the bottom of the page, putting his name immediately before the printed words “Justice of the Peace”— Do this as soon as you can and send me back the deed, which I am desirous to get completely executed as soon as possible— The price at which I have sold this place is a very good one; but I have not actually received the money— It is to be paid one third at a time for three years, and the payment is to be secured by a bond with two good sureties, and a mortgage of the place itself.
I have also agreed with Mr: Lowell to purchase the two houses which I mentioned to you in my last letter— Opposite to Mr: William Foster’s, just below the bottom of the Mall— They have been built only four years, and when we settle down here again, either of them will be a comfortable dwelling house for us— They are built nearly upon the plan of the houses in Franklin Place— Two lower Rooms and a kitchen— Three lower and four upper chambers— Good Cellar— Pump of Water, and Cistern— The principal objection is that there is scarcely any yard-Room— Hardly enough I fear for you to amuse yourself with gardening and raising peas & lettuce— The kitchens also are very small; but they are on the same floor with the dining Room, which is thought a great advantage by the householders here— On the whole I am very well satisfied with the bargain— I am to give exactly the same sum for the two houses that I sell my own one for, as you see by the deed, and to be paid at the same times— There is however one circumstance yet unsettled which may possibly prevent the conclusion of the Treaty with Mr: Lowell— He has not yet shewn me from whom and how he holds the Title to the Land on which the houses stand— I presume his Title is clear, or he would not have built upon the spot— But I have not yet examined into it fully, and if a shade of doubt should rest upon it after examination I shall still decline the purchase— The land has certainly pass’d through a great many hands, and there may be some irregularity in former conveyances; in which case I shall not chuse to run the risk of having to maintain the title at Law— This is the only thing not determined upon; but I presume will be settled in the course of the week.
I rejoyce to hear that Mr: Hellen has been so successful in his last year’s speculations in Tobacco— And hope he will be equally so the present— Flour I presume will now be a great Article for profit, having been so low and now being so rapidly on the rise— According to the present prospects of Europe I suppose it will in a few months run up very high— I hope little Walter’s indisposition will prove nothing serious— Tis probably the complaint to which children are so often subject, and which I am convinced was the cause of his illness before I came away— It is rather troublesome than dangerous.
In one of my last Letters I told you that Mrs: Whitcomb was in a way to keep pace with you; but I did not keep accurate calculation— for she has already produced another son, who was born Thursday Evening. She has been very ill part of the Time since then, but is getting better— I was in the house when the child was born, but knew nothing of it untill the next day— The Mrs: Foster, who I told you was confined some weeks ago, was Mrs. James Foster— My brother’s wife, I think will not reach her time so soon as you
I would have you by all means purchase the sheeting you want— I suppose the shop-keepers will let you have it, and charge it in account to me— to be paid when I come on next Winter— If not I will send you a bill for the 30 dollars, whenever you will call for it— I will endeavour to procure you the small tooth-comb, as soon as possible.
I am going out to Quincy this morning with Whitcomb in a Chair— So I must close my letter, and put it into the Post-Office before I go— I would keep it open untill my return to tell you how the children are— But perhaps I shall not return to town untill to-morrow morning; which might delay my letter a day— I have got me a thermometer and commence the register this morning.
Most affectionately yours’ John Quincy Adams.
